EXHIBIT 10

 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into as of
May 17, 2010 (the “Effective Date”) , by and between TROPICANA LAS VEGAS, INC.,
a Nevada corporation (“Owner”), and TRILLIANT MANAGEMENT, LP, a Delaware limited
partnership (“Operator”).

 

RECITALS

 

A.            Owner owns that certain property known as the Tropicana Las Vegas,
located at 3801 Las Vegas Boulevard South, Las Vegas, Nevada 89109, which
includes among other improvements a hotel, a casino, and related dining,
recreational and retail space (collectively referred to as the “Hotel”).

 

B.            Owner desires to retain Operator in accordance with the terms and
conditions of this Agreement to provide its knowledge, expertise and experience
to Owner with respect to the Hotel and supervise, direct, manage and operate the
Hotel according to the terms and conditions of this Agreement.

 

C.            Owner hereby appoints and employs Operator to act as its sole and
exclusive agent for the performance of the Services (as defined below) for the
Hotel (or any additions or expansions thereto) on Owner’s behalf, upon the terms
and conditions hereinafter set forth.

 

D.            Subject to the obligations of Owner as set forth in this
Agreement, Operator desires to provide the Services to Owner.

 

NOW, THEREFORE, for and in consideration of the foregoing recitals and of the
mutual promises and agreements set forth herein, Owner and Operator hereby
covenant and agree that  the foregoing recitals are true and as follows:

 


ARTICLE ONE


 


TERM


 


1.01        TERM.     THE TERM OF THIS AGREEMENT (THE “TERM”) SHALL BEGIN ON THE
FIRST DAY FOLLOWING THE DATE ON WHICH THE OPERATOR RECEIVES ALL NECESSARY GAMING
APPROVALS (AS DEFINED BELOW) TO OPERATE THE HOTEL ON BEHALF OF OWNER
(“COMMENCEMENT DATE”) AND SHALL EXPIRE AT 11:59 PM (PACIFIC TIME) ON THE DATE
IMMEDIATELY PRECEDING THE TENTH ANNIVERSARY OF THE COMMENCEMENT DATE.  EACH
CALENDAR YEAR DURING THE TERM SHALL BE A “CONTRACT YEAR”, PROVIDED THAT THE
PERIOD FROM THE COMMENCEMENT DATE THROUGH DECEMBER 31ST OF THE YEAR IN WHICH THE
COMMENCEMENT DATE OCCURS SHALL BE CONSIDERED A PARTIAL CONTRACT YEAR, AND ANY
AMOUNTS DUE DURING SUCH PERIOD SHALL BE PRORATED BASED ON THE ACTUAL NUMBER OF
DAYS IN SUCH PARTIAL CONTRACT YEAR.


 


1.02        RELATIONSHIP OF THE PARTIES.  THE PARTIES ACKNOWLEDGE AND AGREE THAT
(A) THE RELATIONSHIP BETWEEN THEM SHALL BE THAT OF PRINCIPAL (IN THE CASE OF
OWNER) AND AGENT (IN THE CASE


 


A-1

--------------------------------------------------------------------------------



 


OF OPERATOR); (B) THEY ARE NOT JOINT VENTURERS, PARTNERS OR JOINT OWNERS WITH
RESPECT TO THE HOTEL; AND (C) NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
CREATING A PARTNERSHIP, JOINT VENTURE OR SIMILAR RELATIONSHIP BETWEEN THE
PARTIES.


 


ARTICLE TWO


 


GRANT OF AUTHORITY AND OPERATING STANDARD


 


2.01        GRANT OF AUTHORITY; DUTIES OF OPERATOR.  OWNER HEREBY GRANTS TO
OPERATOR THE EXCLUSIVE RIGHT, AUTHORITY AND DISCRETION, AND INSTRUCTS OPERATOR,
DURING THE TERM, TO TAKE, AND OPERATOR SHALL TAKE, ALL SUCH ACTIONS FOR AND ON
BEHALF OF OWNER THAT ARE REASONABLY NECESSARY OR ADVISABLE TO OPERATE THE HOTEL
SUBJECT TO ANY AND ALL LIMITATIONS SET FORTH IN THIS AGREEMENT AND AT ALL TIMES
IN ACCORDANCE WITH ALL OF THE FOLLOWING: (A) THE OPERATING STANDARD; (B) THE
REQUIREMENTS AND LIMITATIONS SET FORTH IN THIS AGREEMENT; (C) THE BUDGET (AS
DEFINED BELOW); (D) ALL GAMING APPROVALS; AND (E) APPLICABLE LAWS (AS DEFINED
BELOW).  SUBJECT TO AND IN ACCORDANCE WITH THE FOREGOING, OPERATOR SHALL HAVE
THE SOLE AUTHORITY AND RESPONSIBILITY TO (I) DETERMINE OPERATING POLICY,
STANDARDS OF OPERATION, QUALITY OF SERVICE, THE MAINTENANCE AND THE PHYSICAL
APPEARANCE OF THE HOTEL AND ANY OTHER MATTERS AFFECTING OPERATIONS AND
MANAGEMENT; AND (II) SUPERVISE AND DIRECT ALL PHASES OF ADVERTISING, SALES, AND
BUSINESS PROMOTION FOR THE HOTEL.


 

For purposes of this Agreement, “Applicable Laws” means all (a) statutes, laws,
rules, regulations, ordinances, codes or other legal requirements of any
federal, state or local Governmental Authority (as defined below), board of fire
underwriters and similar quasi-Governmental Authority, including any legal
requirements under any Gaming Approvals; and (b) judgments, injunctions, orders
or other similar requirements of any court, administrative agency or other legal
adjudicatory authority, in effect at the time in question and in each case to
the extent the Hotel or person in question is subject to the same. Without
limiting the generality of the foregoing, references to Applicable Law shall
include any of the matters described in clause (a) or (b) above relating to
employees, zoning, building, health, safety and environmental matters and
accessibility of public facilities.

 

2.02        Annual Budget.    Operator shall assist Owner in the preparation of
an annual budget (the “Budget”) at least 30 days prior to the commencement of
each fiscal year.  Each annual Budget shall detail all operating expenses,
costs, working capital requirements, revenues and other items reasonably
anticipated by Operator, or contemplated in this Agreement, for the next
succeeding year.  Each Budget shall be subject to the prior approval of Owner’s
board of directors (the “Board”) and shall be reviewed by Operator and Owner on
at least a quarterly basis.  Material changes to the Budget require the prior
approval of the Board.

 

2.03        Specific Authorizations.  Without limiting the generality of the
authority granted to Operator in Section 2.01 and subject to the limitations set
forth in Section 2.01 and this Agreement, Operator is specifically authorized
to:

 


(A)           ESTABLISH RATES FOR THE USAGE OF ALL GUEST ROOMS IN THE HOTEL,
INCLUDING ALL: (I) ROOM RATES FOR INDIVIDUALS AND GROUPS; (II) CHARGES FOR ROOM
SERVICE, FOOD AND BEVERAGE; (III) CHARGES FOR RECREATIONAL AND OTHER GUEST
AMENITIES AT THE HOTEL; (IV) POLICIES WITH RESPECT TO ANY COMMERCIALLY
REASONABLE GOODS OR SERVICES PROVIDED TO GAMING PATRONS OF THE HOTEL FREE OF
CHARGE, AT A DISCOUNTED RATE OR IN THE FORM OF A REBATE OR CREDIT (COLLECTIVELY,


 


A-2

--------------------------------------------------------------------------------



 


“COMPLIMENTARIES”); (V) BILLING POLICIES (INCLUDING ENTERING INTO AGREEMENTS
WITH CREDIT CARD ORGANIZATIONS); (VI) PRICE AND RATE SCHEDULES; AND (VII) RENTS,
FEES AND CHARGES FOR ALL LEASES, CONCESSIONS OR OTHER RIGHTS TO USE OR OCCUPY
ANY PUBLIC SPACE IN THE HOTEL;


 


(B)           ESTABLISH ALL POLICIES AND PROCEDURES FOR GAMING OPERATIONS AT THE
CASINO;


 


(C)           SUPERVISE AND DIRECT THE COLLECTION OF INCOME OF ANY NATURE FROM
THE OPERATION OF THE HOTEL AND ISSUE RECEIPTS WITH RESPECT TO, AND USE
COMMERCIALLY REASONABLE EFFORTS TO COLLECT ALL CHARGES, RENT AND OTHER AMOUNTS
DUE FROM GUESTS, LESSEES AND CONCESSIONAIRES OF THE HOTEL, AND USE THOSE FUNDS,
AS WELL AS FUNDS FROM OTHER SOURCES AS MAY BE AVAILABLE TO THE HOTEL, IN
ACCORDANCE WITH THIS AGREEMENT AND THE BUDGET;


 


(D)           USE COMMERCIALLY REASONABLE EFFORTS TO COLLECT AND ACCOUNT FOR AND
REMIT TO ANY GOVERNMENT OR POLITICAL SUBDIVISION, OR AN AGENCY OR
INSTRUMENTALITY THEREOF (“GOVERNMENTAL AUTHORITY”) ALL APPLICABLE GAMING, SALES,
USE, GROSS RECEIPTS, VALUE ADDED, LIVE ENTERTAINMENT TAX, EXCISE OR SIMILAR
TAXES AND ALL OTHER TAXES, ASSESSMENTS, DUTIES, LEVIES AND CHARGES IMPOSED BY
ANY GOVERNMENTAL AUTHORITY AND COLLECTIBLE BY THE HOTEL DIRECTLY FROM GAMING
CUSTOMERS, PATRONS OR GUESTS (INCLUDING THOSE TAXES BASED ON THE SALES PRICE OF
ANY GOODS, SERVICES, OR DISPLAYS, GROSS RECEIPTS OR ADMISSIONS);


 


(E)           SUPERVISE AND PURCHASE OR LEASE, OR ARRANGE FOR THE PURCHASE OR
LEASE OF, ALL FF&E AND SUPPLIES THAT OPERATOR DETERMINES TO BE NECESSARY OR
ADVISABLE FOR THE OPERATION OF THE HOTEL IN ACCORDANCE WITH THIS AGREEMENT. 
OPERATOR AND OWNER ACKNOWLEDGE AND AGREE THAT ALL FF&E, UPON INSTALLATION OR
PLACEMENT WITHIN, OR USE AT, THE HOTEL SHALL IMMEDIATELY BECOME PROPERTY OF
OWNER;


 


(F)            NEGOTIATE, ENTER INTO AND ADMINISTER, IN THE NAME OF OWNER, ALL
SERVICE CONTRACTS AND LICENSES OPERATOR DEEMS NECESSARY OR ADVISABLE FOR THE
OPERATION OF THE HOTEL INCLUDING, WITHOUT LIMITATION, CONTRACTS AND LICENSES FOR
(I) HEALTH AND LIFE SAFETY SYSTEMS; (II) MAINTENANCE OF ALL ELECTRICAL,
MECHANICAL, PLUMBING, HVAC, ELEVATOR, BOILER AND ALL OTHER BUILDING SYSTEMS;
(III) ELECTRICITY, GAS, TELECOMMUNICATIONS (INCLUDING TELEVISION AND INTERNET
SERVICE); (IV) CLEANING, LAUNDRY AND DRY CLEANING; (V) USE OF COPYRIGHTED
MATERIALS (INCLUDING MUSIC AND VIDEOS); AND (VI) ENTERTAINMENT;


 


(G)           NEGOTIATE, ENTER INTO AND ADMINISTER, IN THE NAME OF OWNER,
CONTRACTS FOR THE USE OF THE HOTEL BY INDIVIDUALS AND GROUPS;


 


(H)           AT THE REQUEST OF OWNER, NEGOTIATE AND ADMINISTER, IN THE NAME OF
OWNER, LICENSES AND CONCESSION AGREEMENTS FOR THE RIGHT TO USE OR OCCUPY ANY
PUBLIC SPACE WITHIN THE HOTEL, INCLUDING ANY RETAIL, OFFICE OR LOBBY SPACE;


 


(I)            INSTITUTE IN ITS OWN NAME, OR IN THE NAME OF OWNER OR THE HOTEL,
ALL LEGAL ACTIONS OR PROCEEDINGS TO (I) COLLECT CHARGES, RENT, OR OTHER INCOME
DERIVED FROM THE HOTEL’S OPERATIONS; (II) OUST OR DISPOSSESS GUESTS, TENANTS OR
OTHER PERSONS IN POSSESSION THEREFROM; OR (III) TERMINATE ANY LICENSE OR
CONCESSION AGREEMENT FOR THE BREACH THEREOF OR DEFAULT THEREUNDER BY THE OWNER,
LICENSEE OR CONCESSIONAIRE;


 


A-3

--------------------------------------------------------------------------------



 


(J)            TAKE ACTIONS TO CHALLENGE, PROTEST, APPEAL AND/OR LITIGATE TO
FINAL DECISION IN ANY APPROPRIATE COURT OR FORUM ANY APPLICABLE LAWS AFFECTING
THE HOTEL OR ANY ALLEGED NON-COMPLIANCE WITH, OR VIOLATION OF, ANY APPLICABLE
LAWS, PROVIDED THAT THE NON-COMPLIANCE WITH, OR VIOLATION OF, APPLICABLE LAWS
DURING SUCH CHALLENGE, PROTEST, APPEAL OR LITIGATION DOES NOT RESULT IN THE
CLOSING OF THE HOTEL OR ANY MATERIAL PORTION OR MATERIAL FACILITY OF THE HOTEL,
AND DOES NOT IMPOSE ANY MATERIAL RISK OF CRIMINAL OR CIVIL LIABILITY ON OPERATOR
OR OWNER;


 


(K)           SUBJECT TO OWNER’S PRIOR WRITTEN APPROVAL, APPOINT COUNSEL,
DEFEND, AND CONTROL ANY AND ALL LEGAL ACTIONS OR PROCEEDINGS RELATING TO THE
HOTEL (I) IN WHICH OPERATOR IS A NAMED PARTY; OR (II) THAT PERTAIN TO POLICIES,
PROCEDURES OR BUSINESS PRACTICES OF OPERATOR OR ITS AFFILIATES USED AT THE
HOTEL;


 


(L)            TAKE SUCH ACTIONS WITHIN OPERATOR’S REASONABLE CONTROL AS
OPERATOR DETERMINES TO BE NECESSARY OR ADVISABLE TO COMPLY WITH (I) ALL
APPLICABLE LAWS; AND (II) THE TERMS OF ALL INSURANCE POLICIES;


 


(M)          IN CONJUNCTION WITH ANY PLAYER DEVELOPMENT PROGRAMS IMPLEMENTED AT
THE HOTEL, PROVIDE COMPLIMENTARIES AND ACCEPT MARKERS FROM CASINO CUSTOMERS IN
ACCORDANCE WITH ITS PROMOTION OF GAMING OPERATIONS AT THE HOTEL; PROVIDED,
HOWEVER, IN THE EXERCISE OF ITS REASONABLE BUSINESS JUDGMENT AND IN CONJUNCTION
WITH PLAYER DEVELOPMENT PROGRAMS, OPERATOR SHALL OBTAIN FROM PATRONS RECEIVING
MARKERS, TO THE EXTENT PERMITTED, AND IN ACCORDANCE WITH GAMING LAWS (AS DEFINED
BELOW), APPROPRIATE DOCUMENTATION IN ACCORDANCE WITH OVERALL MARKERS POLICIES
ESTABLISHED FOR THE CASINO FROM TIME TO TIME;


 


(N)           COLLECT ALL CHARGES, RENTS, MARKERS AND OTHER AMOUNTS DUE ON
ACCOUNT OF THE CASINO AND PURSUE ALL REMEDIES AVAILABLE PURSUANT TO APPLICABLE
LAWS AND/OR THE TERMS AND CONDITIONS OF RELEVANT CONTRACTS, AS APPLICABLE AND
NECESSARY, FROM THE CASINO GUESTS, PATRONS, TENANTS, SUBTENANTS, AND OTHER
PARTIES PROVIDING EXCLUSIVE SERVICES AND CONCESSIONAIRES;


 


(O)           DIRECT OWNER WITH RESPECT TO THE DISBURSEMENT OF FUNDS FROM
OPERATING ACCOUNTS FOR THE HOTEL IN ACCORDANCE WITH THE BUDGET AND GAMING LAWS;


 


(P)           AT THE REQUEST AND EXPENSE OF OWNER, TAKE ACTIONS WITHIN
OPERATOR’S REASONABLE CONTROL TO DISCHARGE ANY LIEN, ENCUMBRANCE OR CHARGE
AGAINST THE HOTEL OR ANY COMPONENT OF THE HOTEL;


 


(Q)           ADVISE AND ASSIST OWNER WITH THE MAINTENANCE OF COMPLETE BOOKS OF
ACCOUNT AND RECORDS RELATING TO OR REFLECTING THE RESULTS OF OPERATION OF THE
HOTEL, IN ACCORDANCE WITH THE BUDGET, GAMING LAWS AND GENERAL ACCEPTED
ACCOUNTING PRINCIPLES (“GAAP”);


 


(R)            INCUR INDEBTEDNESS IN THE NAME AND ON BEHALF OF OWNER INCLUDING
TRADE PAYABLES FOR GOODS AND SERVICES INCURRED IN THE ORDINARY COURSE OF
BUSINESS IN THE OPERATION OF THE HOTEL, TO THE EXTENT PERMITTED UNDER THE
BUDGET;


 


(S)           KEEP THE HOTEL AND THE FF&E IN GOOD OPERATING ORDER, REPAIR AND
CONDITION, CONSISTENT WITH THE OPERATING STANDARD, INCLUDING MAKING NECESSARY
REPLACEMENTS, IMPROVEMENTS, ADDITIONS AND SUBSTITUTIONS THERETO IN ACCORDANCE
WITH THIS AGREEMENT;


 


A-4

--------------------------------------------------------------------------------



 


(T)            TAKE SUCH ACTIONS AS ARE CUSTOMARY AND USUAL IN THE OPERATION OF
THE HOTEL IN ACCORDANCE WITH THE OPERATING STANDARD; AND


 


(U)           TAKE SUCH ACTIONS AS OPERATOR DEEMS NECESSARY OR ADVISABLE TO
PERFORM ALL DUTIES AND OBLIGATIONS REQUIRED TO BE PERFORMED BY OPERATOR UNDER
THIS AGREEMENT.


 


2.04        OPERATING STANDARD.  OPERATOR SHALL PERFORM THE SERVICES TO THE
LEVEL OF COMPETENCY AND QUALITY PRESENTLY MAINTAINED BY OTHER OPERATORS
PROVIDING SIMILAR SERVICES TO SIMILAR FACILITIES AS CONTEMPLATED HEREIN, AND
OPERATOR SHALL ADHERE TO ALL APPLICABLE LAWS, RULES, REGULATIONS, AND STANDARDS,
INCLUDING ETHICAL STANDARDS, AND GAAP APPLICABLE TO THE PERFORMANCE OF THE
SERVICES (“OPERATING  STANDARD”).  ALL FEES (OTHER THAN THE BASE FEE AND
INCENTIVE FEE (AS DEFINED BELOW)) RECEIVED BY OPERATOR IN THE PERFORMANCE OF THE
SERVICES HEREUNDER SHALL BE FOR OWNER’S SOLE BENEFIT AND SHALL BE ACCOUNTED FOR
AS HOTEL ITEMS.


 


2.05        GAMING APPROVALS; PERMITS.  OWNER AND OPERATOR SHALL EACH OBTAIN AND
MAINTAIN IN FULL FORCE AND EFFECT ALL NECESSARY GAMING APPROVALS AND OTHER
LICENSES AND PERMITS AS MAY BE REQUIRED FOR THE OPERATION OF THE HOTEL BY
OPERATOR INCLUDING, WITHOUT LIMITATION, LIQUOR, BAR, RESTAURANT, HEALTH PERMITS
AND SIMILAR PERMITS AND LICENSES.  ALL GAMING APPROVALS AND LICENSES AND PERMITS
SHALL BE IN EFFECT AS OF THE COMMENCEMENT DATE OR AS OTHERWISE REQUIRED BY ANY
GAMING AUTHORITY (AS DEFINED BELOW).  OWNER AND OPERATOR SHALL COMPLY FULLY AND
PROMPTLY WITH ANY AND ALL CONDITIONS CONTAINED IN ANY SUCH GAMING APPROVALS OR
OTHER LICENSES AND PERMITS. FOR PURPOSES OF THIS AGREEMENT, “GAMING APPROVALS”
SHALL BE DEFINED AS ALL LICENSES, PERMITS, CERTIFICATES, AUTHORIZATIONS,
REGISTRATIONS, WAIVERS, VARIANCES, EXEMPTIONS, FRANCHISES, FINDINGS OF
SUITABILITY AND ENTITLEMENTS ISSUED OR ISSUABLE BY ANY GAMING AUTHORITY OR UNDER
ANY GAMING LAW THAT ARE NECESSARY TO PERMIT THE PARTIES HERETO TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING TO PERMIT THE OPERATOR TO
MANAGE THE HOTEL AND TO RECEIVE THE BASE FEE AND THE INCENTIVE FEE, IN EACH CASE
PURSUANT TO THIS AGREEMENT.


 


2.06        PERSONNEL.


 


(A)           OPERATOR SHALL EMPLOY ALEJANDRO YEMENIDJIAN AND SUCH OTHER
EMPLOYEES AS IT DESIRES IN ITS SOLE AND ABSOLUTE DISCRETION, (COLLECTIVELY,
“OPERATOR EMPLOYEES”) TO SUPERVISE, MANAGE, PROVIDE AND DIRECT THE SERVICES AT
THE HOTEL.  NOTWITHSTANDING MR. YEMENIDJIAN’S ROLE AS THE CHIEF EXECUTIVE
OFFICER OF THE HOTEL, AND EXCEPT FOR OPERATOR EMPLOYEES,   ALL PERSONNEL OF THE
HOTEL SHALL BE EMPLOYEES OF OWNER (COLLECTIVELY, “OWNER EMPLOYEES”).  SUBJECT TO
COMPLIANCE WITH GAMING LAWS AND IN ACCORDANCE WITH THE BUDGET, AS AGENT OF
OWNER, OPERATOR SHALL DIRECT THE HIRING OF, SUPERVISE, DIRECT THE WORK OF,
DIRECT THE DISCHARGE OF AND ADVISE REGARDING THE COMPENSATION AND OTHER BENEFITS
OF ALL OWNER EMPLOYEES WORKING IN THE HOTEL, IN CONFORMITY WITH ALL APPLICABLE
PERSONNEL POLICIES OF OWNER.  OPERATOR SHALL IN NO WAY BE LIABLE TO OWNER
EMPLOYEES OR TO OWNER FOR ANY AND ALL CLAIMS FOR WAGES, COMPENSATION OR OTHER
BENEFITS (INCLUDING, WITHOUT LIMITATION, SEVERANCE, PENSION, SUPERANNUATION,
RETIREMENT AND TERMINATION PAY) ASSERTED BY OR ON BEHALF OF THE OWNER EMPLOYEES;
PROVIDED HOWEVER, THAT OPERATOR, AND NOT OWNER, SHALL BE LIABLE FOR ALL OF THE
FOREGOING IN CONNECTION WITH OPERATOR EMPLOYEES.  IN ACCORDANCE WITH THE BUDGET,
THE SALARIES, OTHER COMPENSATION AND BENEFITS OF THE OWNER EMPLOYEES SHALL BE
EITHER PAID BY OWNER OR PAID BY OPERATOR’S CHECK AND REIMBURSED TO OPERATOR BY
OWNER, DEPENDING UPON WHICH PROCEDURE OPERATOR AND OWNER AGREE IS MORE FEASIBLE.


 


A-5

--------------------------------------------------------------------------------



 


(B)           OPERATOR SHALL, AS AGENT FOR OWNER, AND AT OWNER’S SOLE EXPENSE,
COMPLY WITH ALL APPLICABLE LAWS RELATING TO WORKERS’ COMPENSATION, SOCIAL
SECURITY, UNEMPLOYMENT INSURANCE, HOURS OF LABOR, WAGES, WORKING CONDITIONS,
FEDERAL, STATE AND LOCAL ANTI-DISCRIMINATION LAWS, STATUTES AND REGULATIONS AND
OTHER EMPLOYER-EMPLOYEE RELATED SUBJECTS WITH RESPECT TO THE OWNER EMPLOYEES.


 


(C)           OPERATOR HEREBY COVENANTS AND AGREES, ON BEHALF OF ITSELF AND ITS
AFFILIATES, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND ANY PERSON OR
ENTITY ACTING FOR OR ON BEHALF OF ANY OF THEM, NOT TO SOLICIT THE EMPLOYMENT OF
ANY OWNER EMPLOYEE, WITHOUT OWNER’S PRIOR WRITTEN CONSENT, AT ANY TIME DURING
THE TERM OR DURING THE ONE YEAR PERIOD FOLLOWING TERMINATION OF THE AGREEMENT
FOR ANY REASON OTHER THAN AFTER (I) A CONDEMNATION PURSUANT TO ARTICLE EIGHT,
(II) A SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE HOTEL OR (III) A
CHANGE IN CONTROL OF OWNER.


 


2.07        EXPENSES.  ALL COSTS, EXPENSES, FUNDING OF OPERATING DEFICITS AND
WORKING CAPITAL AND OTHER OBLIGATIONS AND LIABILITIES INCURRED PURSUANT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, THE BUDGET, THE OPERATING STANDARD AND
THE GRANT OF AUTHORITY TO OPERATOR AS PROVIDED HEREIN, SHALL BE THE SOLE AND
EXCLUSIVE RESPONSIBILITY AND OBLIGATION OF OWNER.


 


2.08        PROPRIETARY INFORMATION .  AT ALL TIMES DURING THE TERM AND
THEREAFTER, UNLESS CONSENTED TO IN WRITING BY THE OTHER PARTY, NEITHER OPERATOR
NOR OWNER SHALL DIRECTLY OR INDIRECTLY AT ANY TIME OR IN ANY MANNER USE, COPY OR
RETAIN ANY PROPRIETARY INFORMATION AND SYSTEMS (AS DEFINED BELOW) OF THE OTHER
PARTY, AND EACH OF OPERATOR AND OWNER ACKNOWLEDGES AND AGREES THAT ALL
PROPRIETARY INFORMATION AND SYSTEMS OF THE OTHER PARTY ARE, AND SHALL AT ALL
TIMES REMAIN, THE SOLE PROPERTY OF THE PARTY PROVIDING SUCH PROPRIETARY
INFORMATION AND SYSTEMS.  FOR PURPOSES OF THIS AGREEMENT, “PROPRIETARY
INFORMATION AND SYSTEMS” OF A PARTY SHALL MEAN ANY INFORMATION, MATERIAL OR
SYSTEMS WHICH ARE PROPRIETARY TO THE DISCLOSING PARTY OR DESIGNATED AS
CONFIDENTIAL BY THE DISCLOSING PARTY, WHETHER OR NOT OWNED OR DEVELOPED BY THE
DISCLOSING PARTY, WHICH ARE NOT GENERALLY KNOWN OTHER THAN BY THE DISCLOSING
PARTY, AND WHICH THE RECEIVING PARTY MAY OBTAIN KNOWLEDGE OF THROUGH OR AS A
RESULT OF THE RELATIONSHIP ESTABLISHED HEREUNDER WITH THE DISCLOSING PARTY,
ACCESS TO THE DISCLOSING PARTY’S PREMISES, OR COMMUNICATION WITH THE DISCLOSING
PARTY’S EMPLOYEES OR INDEPENDENT CONTRACTORS.  PROPRIETARY INFORMATION AND
SYSTEMS ALSO INCLUDES ANY INFORMATION MATERIAL OR SYSTEMS WHICH THE DISCLOSING
PARTY OBTAINS FROM ANY THIRD PARTY WHICH THE DISCLOSING PARTY TREATS AS
PROPRIETARY OR DESIGNATES AS CONFIDENTIAL.  PROPRIETARY INFORMATION AND SYSTEMS
OF THE OWNER INCLUDES ANY AND ALL GUEST OR CUSTOMER PROFILES, CONTACT
INFORMATION (E.G., ADDRESSES, PHONE NUMBERS, FACSIMILE NUMBERS AND EMAIL
ADDRESSES), HISTORIES, PREFERENCES AND ANY OTHER GUEST OR CUSTOMER INFORMATION
IN ANY DATABASE OF OWNER OR ITS AFFILIATES, WHETHER OBTAINED OR DERIVED BY
OPERATOR OR ITS AFFILIATES FROM: (A) GUESTS OR CUSTOMERS OF THE HOTEL; OR
(B) ANY OTHER SOURCES OR DATABASES. PROPRIETARY INFORMATION AND SYSTEMS SHALL
NOT INCLUDE INFORMATION, MATERIAL OR SYSTEMS THAT (I) ARE NOW OR LATER BECOME 
GENERALLY KNOWN TO THE PUBLIC (OTHER THAN AS A RESULT OF A BREACH OF THIS
AGREEMENT); (II) ARE INDEPENDENTLY DEVELOPED BY THE RECEIVING PARTY; (III) THE
RECEIVING PARTY LAWFULLY OBTAINS FROM ANY THIRD PARTY WHO HAS LAWFULLY OBTAINED
SUCH INFORMATION; OR (IV) ARE LATER PUBLISHED OR GENERALLY DISCLOSED TO THE
PUBLIC BY THE DISCLOSING PARTY.  THIS SECTION 2.08 SHALL SURVIVE EXPIRATION OR
EARLIER TERMINATION OF THIS AGREEMENT.


 


2.09        RESTRICTIONS ON OPERATOR’S AUTHORITY.  EXCEPT AS PROVIDED IN THIS
AGREEMENT, OPERATOR IS NOT AUTHORIZED AND MAY NOT, WITHOUT OBTAINING THE PRIOR
WRITTEN CONSENT OF OWNER,


 


A-6

--------------------------------------------------------------------------------



 


WHICH MAY BE WITHHELD IN OWNER’S SOLE AND ABSOLUTE DISCRETION, NEGOTIATE OR
ENTER INTO AN AGREEMENT FOR, OR OTHERWISE ACT AS OWNER’S AGENT OR REPRESENTATIVE
IN, THE SALE, LEASE, TRANSFER, LIEN, OR ENCUMBRANCE OF ANY TYPE WHATSOEVER, OF
ALL OR ANY PORTION OF THE HOTEL OR ANY PROPERTY THEREOF.


 


ARTICLE THREE


 


COMPENSATION OF OPERATOR


 


3.01        BASE FEE AND INCENTIVE FEE.


 

(a)           Base Fee.  As consideration for Operator’s services during the
Term, Owner shall pay to Operator an annual base fee (the “Base Fee”) equal to
two percent (2%) of Net Revenue during such fiscal year following the
Commencement Date and thereafter until the expiration or earlier termination of
the Agreement.  For purposes of this Agreement, the term “Net Revenue” means all
revenue from the operation of the Hotel less Complimentaries.  Such revenues
shall be computed on an accrual basis in accordance with GAAP.

 

(b)           Incentive Fee.  In addition to the Base Fee, Tenant shall pay to
Operator an annual incentive fee (the “Incentive Fee”) equal to five percent
(5%) of EBITDA for such fiscal year.  For purposes of this Agreement, the term
“EBITDA” means for any fiscal year during the Term the amount of Earnings Before
Interest, Taxes, Depreciation and Amortization for the Hotel as determined
pursuant to GAAP in accordance with gaming industry practices and counting the
Base Fee as an expense.

 


3.02        COSTS AND EXPENSES.  IN ADDITION TO THE COMPENSATION PROVISIONS
CONTAINED HEREIN, OWNER SHALL REIMBURSE OPERATOR’S FOR ITS REASONABLE ACTUAL
OUT-OF-POCKET COSTS AND EXPENSES INCURRED FOR AND DURING BUSINESS TRAVEL IN THE
FURTHERANCE OF OPERATOR’S DUTIES SET FORTH IN THIS AGREEMENT, NOT TO EXCEED
$7,500.00 PER MONTH UNLESS SUCH AMOUNT IN EXCESS HAS BEEN CONSENTED TO IN
WRITING BY OWNER.  OPERATOR SHALL INVOICE OWNER ON A MONTHLY BASIS (WHICH
INVOICE SHALL INCLUDE SUPPORTING DOCUMENTATION REASONABLY SATISFACTORY TO
OWNER), AND OWNER SHALL PAY TO OPERATOR WITHIN 15 DAYS OF RECEIPT OF SUCH
INVOICE, THE AMOUNT OF ACTUAL OUT-OF-POCKET EXPENSES INCURRED BY OPERATOR.


 


3.03        PAYMENT OF BASE FEE AND INCENTIVE FEE.


 


(A)           THE BASE FEE AND INCENTIVE FEE SHALL BE PAID BY OWNER TO OPERATOR
IN TENTATIVE MONTHLY INSTALLMENTS IN ARREARS ON THE FIFTEENTH (15TH) DAY OF EACH
CALENDAR MONTH, PROVIDED THAT, DURING THE RENOVATION PERIOD (AS DEFINED BELOW),
THE BASE FEE AND INCENTIVE FEE SHALL ACCRUE (WITHOUT INTEREST) BUT NOT BE PAID 
UNTIL THE END OF THE RENOVATION PERIOD, WHEN THE BASE FEE AND INCENTIVE FEE
SHALL BE PAID AS SET FORTH ABOVE AND MONTHLY THEREAFTER.  OWNER SHALL CONTINUE
TO TIMELY REIMBURSE OPERATOR DURING THE RENOVATION PERIOD FOR ALL COSTS AND
EXPENSES UNDER SECTION 3.02 HEREOF.  EACH INSTALLMENT SHALL BE EQUAL TO THE BASE
FEE AND INCENTIVE FEE, AS DETERMINED IN SECTION 3.01, FOR THE CUMULATIVE PERIOD
FROM THE COMMENCEMENT OF EACH CONTRACT YEAR TO THE DATE ON WHICH PAYMENT IS DUE,
LESS THE AGGREGATE AMOUNT OF TENTATIVE MONTHLY INSTALLMENTS HAVING THERETOFORE
BECOME PAYABLE AND BEEN PAID TO OPERATOR FOR CONTRACT YEAR. IF THE AGGREGATE
AMOUNT OF TENTATIVE MONTHLY INSTALLMENTS PAID TO OPERATOR IN ANY FISCAL YEAR OF


 


A-7

--------------------------------------------------------------------------------



 


OWNER IS MORE OR LESS THAN THE ANNUAL BASE FEE AND INCENTIVE FEE PAYABLE FOR
SUCH CONTRACT YEAR BASED UPON THE FINAL AUDITED FINANCIAL STATEMENTS FOR SUCH
CONTRACT YEAR, THEN, BY WAY OF YEAR-END ADJUSTMENT WITHIN FIFTEEN (15) DAYS
AFTER DELIVERY OF SUCH AUDITED STATEMENTS TO OWNER, OPERATOR SHALL PAY INTO AN
ACCOUNT FOR THE BENEFIT OF OWNER (THE “AGENCY ACCOUNT”) THE AMOUNT OF THE
OVERPAYMENT, OR SHALL RECEIVE FROM OWNER THE AMOUNT OF ANY UNDERPAYMENT, AS THE
CASE MAY BE.  “RENOVATION PERIOD” SHALL MEAN FROM THE EFFECTIVE DATE UNTIL THE
DATE ON WHICH HOTEL HOLDS THE GRAND OPENING OF NIKKI BEACH.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN THE
EVENT THAT AFTER THE PAYMENT, IN THE FOLLOWING ORDER OF PRIORITY, OF TAXES, DEBT
SERVICE, EMPLOYEE COMPENSATION, AND OPERATING EXPENSES (EXCLUDING ANY BASE FEE
AND INCENTIVE FEE PAYABLE TO OPERATOR) APPLICABLE TO THE HOTEL, THE HOTEL HAS
INSUFFICIENT CASH FLOW TO TIMELY MAKE THE PAYMENT OF ANY BASE FEE AND/OR
INCENTIVE FEE PAYABLE TO OPERATOR HEREUNDER, THEN COMPOUNDED INTEREST AT THE
RATE OF FOUR PERCENT (4%) ANNUALLY SHALL BEGIN TO ACCRUE ON THE AMOUNT OF SUCH
UNPAID BASE FEE AND/OR INCENTIVE COMPENSATION, OR ANY PORTION THEREOF, UNTIL
SUCH BASE FEE AND/OR INCENTIVE FEE IS PAID IN FULL.


 


3.04        FORM OF PAYMENT.  OWNER SHALL PAY ALL BASE FEES, INCENTIVE FEES AND
ALL REIMBURSEMENTS DUE OPERATOR IN CURRENCY OF THE UNITED STATES OF AMERICA TO
SUCH ACCOUNT OR ACCOUNTS AS OPERATOR SHALL FROM TIME TO TIME DESIGNATE IN
WRITING.


 


ARTICLE FOUR




OWNER’S AGREEMENTS REGARDING THE HOTEL


 


4.01        FUNDS; REPORTS; CERTAIN DOCUMENTS.  OWNER WARRANTS AND REPRESENTS TO
OPERATOR THAT:


 


(A)           OWNER WILL PROVIDE, INITIALLY AND THROUGHOUT THE TERM, AND AT
OWNER’S SOLE COST AND EXPENSE, FUNDS IN ACCORDANCE WITH THE APPROVED BUDGET FOR
THE PURCHASE OF ADEQUATE INITIAL INVENTORIES OF FOOD AND BEVERAGE AND OF
CONSUMABLE ITEMS UTILIZED IN OPERATING THE HOTEL, SUCH AS SOAP, CLEANING
MATERIALS, MATCHES, STATIONERY AND ALL OTHER SIMILAR ITEMS.


 


(B)           OWNER WILL PROVIDE, INITIALLY AND THROUGHOUT THE TERM, AND AT
OWNER’S SOLE COST AND EXPENSE, WORKING CAPITAL IN ACCORDANCE WITH THE APPROVED
BUDGET FOR THE OPERATION OF THE HOTEL.


 


(C)           OWNER WILL PROMPTLY FURNISH TO OPERATOR TRUE AND CORRECT COPIES OF
ALL PROPERTY TAX STATEMENTS AND INSURANCE POLICIES AND ALL FINANCING DOCUMENTS
(INCLUDING NOTES AND MORTGAGES) RELATING TO THE HOTEL.


 


(D)           AS SOON AS IS PRACTICABLE, BUT NO LATER THAN THE TWENTIETH (20TH)
DAY OF EACH CALENDAR MONTH, OWNER, WITH THE ASSISTANCE OF OPERATOR, SHALL
FURNISH OPERATOR WITH AN UNAUDITED OPERATING STATEMENT FOR THE HOTEL FOR THE
PRIOR CALENDAR MONTH DETAILING (I) STATISTICAL DATA, (II) GAMING REVENUE DATA
(BROKEN DOWN BY DEPARTMENTAL OR REVENUE SOURCE), (III) GAMING OPERATING EXPENSE
DATA (BROKEN DOWN BY DEPARTMENTAL OR EXPENSE SOURCE), (IV) FOOD AND BEVERAGE
DEPARTMENT DATA, (V) OTHER INCOME DATA, (VI) OVERHEAD DEPARTMENTS DATA,
(VII) FIXED CHARGES, (VIII)


 


A-8

--------------------------------------------------------------------------------



 


GROSS OPERATING PROFIT FOR THE CASINO AND EBITDA FOR THE CASINO, AND (X) NET
INCOME OR LOSS, INCLUDING THE BASE FEE, INCENTIVE FEE AND OTHER AMOUNTS PAID TO
OPERATOR.


 


ARTICLE FIVE




REPRESENTATIONS, WARRANTIES AND COVENANTS


 


5.01        BY OWNER.  OWNER MAKES THE FOLLOWING WARRANTIES, REPRESENTATIONS AND
COVENANTS TO OPERATOR, WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL,
UNLESS OTHERWISE STATED HEREIN, SURVIVE THE EFFECTIVE DATE OF THIS AGREEMENT AND
CONTINUE TO BE TRUE DURING THE TERM:


 


(A)           OWNER SHALL COOPERATE WITH OPERATOR IN OPERATOR’S PERFORMANCE OF
ITS DUTIES SET FORTH HEREIN AND DELIVER TO OPERATOR COPIES OF NON-PROPRIETARY
INFORMATION RELATING TO THE HOTEL (I) WHICH IS NOT OTHERWISE AVAILABLE TO
OPERATOR; AND (II) WHICH IS REASONABLY NECESSARY OR REQUIRED IN PERMITTING
OPERATOR TO PROPERLY AND EFFECTIVELY PERFORM THE SERVICES REQUIRED HEREUNDER
(“RELEVANT OWNER INFORMATION”).


 


(B)           OWNER IS A VALIDLY FORMED AND EXISTING CORPORATION IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF NEVADA AND HAS THE POWER AND AUTHORITY
TO ENTER INTO THIS AGREEMENT AND PERFORM ITS OBLIGATIONS HEREUNDER.


 


(C)           OWNER WILL OBTAIN AND MAINTAIN ALL GAMING APPROVALS REQUIRED TO BE
OBTAINED AND MAINTAINED BY OWNER PURSUANT TO THIS AGREEMENT AND GAMING LAWS;


 


(D)           THIS AGREEMENT, WHEN EXECUTED AND DELIVERED BY OWNER, WILL BE ITS
LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST OWNER IN ACCORDANCE
WITH ITS TERMS.  NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY OWNER
NOR OWNER’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER WILL RESULT IN A VIOLATION
OR BREACH OF, OR CONSTITUTE A DEFAULT WITH RESPECT TO OR ACCELERATE THE
PERFORMANCE REQUIRED UNDER ANY OTHER AGREEMENT OR OBLIGATION TO WHICH OWNER IS A
PARTY OR IS OTHERWISE BOUND OR TO WHICH THE HOTEL OR ANY PART THEREOF IS
SUBJECT, AND WILL NOT CONSTITUTE A VIOLATION OF ANY FEDERAL, STATE OR LOCAL LAW,
REGULATION OR ORDER TO WHICH OWNER OR THE HOTEL IS SUBJECT.


 


(E)           EXCEPT FOR THE GAMING APPROVALS, THERE IS NO CONSENT OR APPROVAL
OF ANY GAMING AUTHORITIES, OTHER GOVERNMENTAL AUTHORITIES OR OTHER PERSON THAT
MUST BE OBTAINED IN CONNECTION WITH ITS EXECUTION AND DELIVERY OF THIS AGREEMENT
OR OWNER’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.


 


(F)            OWNER SHALL PROVIDE OPERATOR WITH COPIES OF ANY COMMUNICATIONS
DIRECTED TO IT RELATING TO ANY ACTUAL, ALLEGED, SUSPECTED OR THREATENED
VIOLATION OF ANY LEGAL REQUIREMENTS THAT RELATE TO THE HOTEL OR ANY PORTION
THEREOF WITHIN FIVE DAYS OF RECEIPT OF SUCH COMMUNICATION.


 


(G)           NEITHER OWNER NOR ANY AFFILIATE HAS DEALT WITH ANY PERSON OR
ENTITY WHO HAS ACTED AS A BROKER, FINDER OR SIMILAR CAPACITY THAT WOULD ENTITLE
SUCH PERSON OR ENTITY TO ANY COMMISSION, FINDER’S FEE OR SIMILAR COMPENSATION IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTION DESCRIBED HEREIN.


 


A-9

--------------------------------------------------------------------------------



 


5.02        BY OPERATOR.  OPERATOR MAKES THE FOLLOWING WARRANTIES,
REPRESENTATIONS AND COVENANTS TO OWNER, WHICH WARRANTIES, REPRESENTATIONS AND
COVENANTS SHALL, UNLESS OTHERWISE STATED HEREIN, SURVIVE THE EFFECTIVE DATE OF
THIS AGREEMENT AND CONTINUE TO BE TRUE DURING THE TERM:


 


(A)           OPERATOR IS A VALIDLY FORMED AND EXISTING LIMITED PARTNERSHIP IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND IS DULY REGISTERED AND
QUALIFIED TO DO BUSINESS IN THE STATE OF NEVADA AS A FOREIGN LIMITED LIABILITY
COMPANY, AND HAS THE CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT
AND PERFORM ITS OBLIGATIONS HEREUNDER.


 


(B)           OPERATOR WILL OBTAIN AND MAINTAIN ALL GAMING APPROVALS REQUIRED TO
BE OBTAINED AND MAINTAINED BY OPERATOR PURSUANT TO THIS AGREEMENT AND GAMING
LAWS;


 


(C)           THIS AGREEMENT, WHEN EXECUTED AND DELIVERED BY OPERATOR, WILL BE
ITS LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS. NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY OPERATOR
NOR OPERATOR’S PERFORMANCE OF ITS OBLIGATIONS HERE UNDER WILL RESULT IN A
VIOLATION OR BREACH OF, OR CONSTITUTE A DEFAULT WITH RESPECT TO OR ACCELERATE
THE PERFORMANCE REQUIRED UNDER ANY OTHER AGREEMENT OR OBLIGATION TO WHICH
OPERATOR IS A PARTY OR IS OTHERWISE BOUND OR TO WHICH ANY OF ITS ASSETS IS
SUBJECT, AND WILL NOT CONSTITUTE A VIOLATION OF ANY FEDERAL, STATE OR LOCAL LAW,
REGULATION OR ORDER TO WHICH OPERATOR OR ANY OF ITS ASSETS IS SUBJECT.


 


(D)           EXCEPT FOR THE GAMING APPROVALS, THERE IS NO CONSENT OR APPROVAL
OF ANY GAMING AUTHORITIES, OTHER GOVERNMENTAL AUTHORITIES OR OTHER PERSON THAT
MUST BE OBTAINED IN CONNECTION WITH ITS EXECUTION AND DELIVERY OF THIS AGREEMENT
OR OPERATOR’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.


 


(E)           OPERATOR SHALL PROVIDE OWNER WITH COPIES OF ANY COMMUNICATIONS
DIRECTED TO OPERATOR RELATING TO ANY ACTUAL, ALLEGED, SUSPECTED OR THREATENED
VIOLATION OF ANY LEGAL REQUIREMENTS THAT RELATE TO THE HOTEL OR ANY PORTION
THEREOF WITHIN FIVE DAYS OF RECEIPT OF SUCH COMMUNICATION.


 


(F)            OPERATOR SHALL COOPERATE WITH OWNER IN OWNER’S PERFORMANCE OF ITS
DUTIES SET FORTH HEREIN AND DELIVER TO OWNER COPIES OF ALL MATERIAL INFORMATION
RELATING TO OWNER’S DUTIES HEREUNDER PROMPTLY AFTER THE RECEIPT THEREOF BY
OPERATOR.


 


(G)           NEITHER OPERATOR NOR ANY AFFILIATE HAS DEALT WITH ANY PERSON OR
ENTITY WHO HAS ACTED AS A BROKER, FINDER OR SIMILAR CAPACITY THAT WOULD ENTITLE
SUCH PERSON OR ENTITY TO ANY COMMISSION, FINDER’S FEE OR SIMILAR COMPENSATION IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTION DESCRIBED HEREIN.


 


ARTICLE SIX




INSURANCE AND INDEMNITY


 


6.01        INSURANCE.  OWNER SHALL PROVIDE, AT OWNER’S SOLE COST AND EXPENSE,
THE INSURANCE COVERAGES SET FORTH IN EXHIBIT “A” WHICH IS ATTACHED HERETO AND
MADE A PART HEREOF BY REFERENCE.


 


A-10

--------------------------------------------------------------------------------



 


6.02        INDEMNITY.  OWNER SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS
OPERATOR FROM ANY LIABILITY, LOSS, COST, DAMAGE, CLAIM OR OCCURRENCE OF ANY
KIND, OR EXPENSE, INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS
(“CLAIM”), ARISING IN CONNECTION WITH THE HOTEL PRIOR TO THE EFFECTIVE DATE. 
EACH PARTY AGREES TO INDEMNIFY AND HOLD HARMLESS THE OTHER AGAINST ANY CLAIM
ARISING OF THIS AGREEMENT OR THE OPERATION OF THE HOTEL TO THE EXTENT SUCH CLAIM
IS THE RESULT OF (A) ANY ACTS BEYOND THE SCOPE OF THE INDEMNIFYING PARTY’S
AUTHORITY HEREUNDER AND NOT OTHERWISE AUTHORIZED; OR (B) ANY NEGLIGENT ACTS OR
OMISSIONS, ANY FRAUD, ANY WILLFUL MISCONDUCT, OR ANY BREACH OF THIS AGREEMENT,
BY THE INDEMNIFYING PARTY, ITS AGENTS OR EMPLOYEES.  THE PROVISIONS OF THIS
SECTION 6.02(A) SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.


 


ARTICLE SEVEN




DAMAGE TO AND DESTRUCTION OF THE HOTEL


 


7.01        OWNER TO RESTORE.  OWNER MAY, IN ITS SOLE DISCRETION, REPAIR,
RESTORE, REBUILD OR REPLACE ANY INSURED DAMAGE TO, OR IMPAIRMENT OR DESTRUCTION
OF THE HOTEL FROM FIRE OR OTHER CASUALTY, PROVIDED THAT OWNER SHALL ONLY BE
REQUIRED TO SPEND MONEY TO THE EXTENT OF ACTUAL INSURANCE PROCEEDS RECEIVED BY
OWNER AND APPLICABLE DEDUCTIBLES.  IF OWNER ELECTS NOT TO REPAIR, RESTORE,
REBUILD OR REPLACE SUCH DAMAGE, IMPAIRMENT OR DESTRUCTION OF THE HOTEL, THEN
OPERATOR SHALL HAVE THE OPTION TO TERMINATE THIS AGREEMENT WITHOUT ANY
LIABILITY.   AN ELECTION BY OWNER NOT TO REPAIR, RESTORE, REBUILD OR REPLACE
SUCH DAMAGE, IMPAIRMENT OR DESTRUCTION OF THE HOTEL SHALL ENTITLE OPERATOR TO
ANY BASE FEE, INCENTIVE FEE AND REIMBURSEMENTS DUE UNDER SECTION 3.02, AS
PROVIDED FOR AND COMPUTED IN ARTICLE THREE, THROUGH THE EFFECTIVE DATE OF THE
TERMINATION.


 


7.02        TERMINATION.  ANY NOTICE OF TERMINATION UNDER THIS ARTICLE SEVEN
SHALL BECOME EFFECTIVE 30 DAYS AFTER THE GIVING OF THE SAME.


 


ARTICLE EIGHT




CONDEMNATION


 


8.01        TOTAL CONDEMNATION.  IF THE WHOLE OF THE HOTEL SHALL BE TAKEN OR
CONDEMNED IN ANY EMINENT DOMAIN, CONDEMNATION, COMPULSORY ACQUISITION OR LIKE
PROCEEDING BY ANY COMPETENT AUTHORITY FOR ANY PUBLIC OR QUASI-PUBLIC USE OR
PURPOSE, THIS AGREEMENT WILL TERMINATE AS OF THE DATE OF SUCH TAKING. 
THEREAFTER, WITHIN 30 DAYS AFTER THE DATE THAT OWNER IS REASONABLY COMPENSATED
FOR SUCH TOTAL CONDEMNATION, OWNER SHALL PAY OPERATOR ANY BASE FEE, INCENTIVE
FEE AND REIMBURSEMENTS DUE UNDER SECTION 3.02, AS PROVIDED FOR AND COMPUTED IN
ARTICLE THREE, THROUGH THE EFFECTIVE DATE OF THE TERMINATION.


 


8.02        PARTIAL CONDEMNATION.  IF ONLY A PART OF THE HOTEL SHALL BE TAKEN OR
CONDEMNED AND THE TAKING OR CONDEMNATION OF SUCH PART DOES NOT MAKE IT
UNFEASIBLE OR IMPRUDENT, IN OPERATOR’S REASONABLE OPINION, TO OPERATE THE
REMAINDER AS A HOTEL OF THE TYPE AND CLASS IMMEDIATELY PRECEDING SUCH TAKING OR
CONDEMNATION, THE OPERATOR MAY TERMINATE THE AGREEMENT.  THEREAFTER, WITHIN 30
DAYS AFTER THE EFFECTIVE DATE OF THE TERMINATION, OWNER SHALL PAY OPERATOR ANY
BASE FEE, INCENTIVE FEE AND REIMBURSEMENTS DUE UNDER SECTION 3.02, AS PROVIDED
FOR AND COMPUTED IN ARTICLE THREE, THROUGH THE EFFECTIVE DATE OF THE
TERMINATION.


 


A-11

--------------------------------------------------------------------------------



 


ARTICLE NINE




TERMINATION


 


9.01        TERMINATION FOR CAUSE.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE PARTY OTHER THAN THE DEFAULTING PARTY, AS DEFINED
HEREIN (THE “NON-DEFAULTING PARTY”), SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO TERMINATE THIS AGREEMENT IMMEDIATELY UPON AN EVENT OF DEFAULT. 
“EVENT OF DEFAULT” SHALL MEAN ANY OF THE FOLLOWING:


 


(A)           THE FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT BY OWNER:


 

(I)            OWNER IS UNABLE TO MAKE THE PAYMENTS REQUIRED OF IT TO OPERATOR
PURSUANT TO THIS AGREEMENT AND, UPON WRITTEN NOTICE THEREOF, OWNER HAS NOT CURED
WITHIN A PERIOD OF 30 DAYS; OR

 

(II)           THE NEVADA GAMING COMMISSION ISSUES ANY NOTIFICATION THAT OWNER
IS UNSUITABLE TO MAINTAIN ANY GAMING APPROVALS ISSUED TO OWNER IN CONJUNCTION
WITH THE HOTEL OR OWNER FAILS TO OBTAIN OR MAINTAIN ANY MATERIAL LICENSE OR
PERMIT REQUIRED FOR OWNER’S PERFORMANCE UNDER THIS AGREEMENT.

 


(B)           THE FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT BY OPERATOR:


 

(I)            FAILURE TO OBTAIN OR MAINTAIN ANY GAMING APPROVAL DURING THE
TERM;

 

(II)           FRAUD OR ILLEGAL CONDUCT;

 

(III)          MATERIAL BREACH OF THIS AGREEMENT IF OPERATOR HAS NOT CURED SUCH
BREACH WITHIN A PERIOD OF 30 DAYS AFTER RECEIPT OF WRITTEN NOTICE THEREOF; OR

 

(IV)          THE NEVADA GAMING COMMISSION DETERMINES THAT OPERATOR IS
UNSUITABLE TO CONTINUE THE OPERATION OF THE HOTEL.

 


(C)           IT SHALL BE A MATERIAL BREACH BY EITHER PARTY UPON:


 

(I)            ADMISSION IN WRITING OF SUCH PARTY’S INABILITY TO PAY ITS DEBTS
GENERALLY AS THEY BECOME DUE, OR AS REQUIRED BY THIS AGREEMENT;

 

(II)           WITH RESPECT TO SUCH PARTY, THE BANKRUPTCY, DISSOLUTION OR
APPOINTMENT OF A RECEIVER, OR THE VOLUNTARY FILING OF ANY PETITION THEREOF OR
CONSENT THERETO, OR ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS, WHETHER UNDER
TITLE 11 OF THE UNITED STATES CODE OR ANY OTHER INSOLVENCY LAWS; OR

 

(III)          ANY LEVY OR JUDGMENT IS FILED AGAINST SUCH PARTY WHICH
(X) MATERIALLY ADVERSELY AFFECTS SUCH PARTY’S ABILITY TO PERFORM UNDER

 

A-12

--------------------------------------------------------------------------------


 

THIS AGREEMENT, AND (Y) IS NOT SATISFIED OR OTHERWISE REMOVED, STAYED OR SET
ASIDE WITHIN 10 DAYS OF THE FILING THEREOF.

 


(D)           IF THIS AGREEMENT IS TERMINATED AS SET FORTH IN THIS SECTION 9.01,
AND THE NON-DEFAULTING PARTY IS THE OWNER, IT MAY RECOVER SUCH DAMAGES SUFFERED
BY REASON OF THE DEFAULTING PARTY’S NON-COMPLIANCE, BREACH OR DEFAULT.  IF THE
AGREEMENT IS TERMINATED AS SET FORTH IN THIS SECTION 9.01, AND THE
NON-DEFAULTING PARTY IS THE OPERATOR, IT SHALL HAVE THE RIGHT TO COLLECT ANY
BASE FEE, INCENTIVE FEE, AND REIMBURSEMENT DUE UNDER SECTION 3.02 THROUGH THE
EFFECTIVE DATE OF THE TERMINATION.


 


9.02        PRIVILEGED LICENSES; UNSUITABILITY; TERMINATION. OPERATOR
ACKNOWLEDGES THAT OWNER AND ITS AFFILIATES ARE BUSINESSES THAT ARE OR MAY BE
SUBJECT TO AND EXIST BECAUSE OF PRIVILEGED LICENSES ISSUED BY THE GAMING
AUTHORITIES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE
EVENT THAT (I) OWNER, IN ITS SOLE AND ABSOLUTE DISCRETION, DEEMS IT LIKELY
THAT OWNER’S CONTINUED AFFILIATION OR CONTRACTUAL RELATIONSHIP (INCLUDING THIS
AGREEMENT) WITH OPERATOR WILL PRECLUDE OR MATERIALLY DELAY, IMPEDE, JEOPARDIZE
OR IMPAIR THE ABILITY OF OWNER TO OBTAIN OR RETAIN ANY GAMING LICENSES IN ANY
JURISDICTION, OR RESULT IN THE IMPOSITION OF MATERIALLY BURDENSOME TERMS AND
CONDITIONS ON ANY SUCH GAMING LICENSES OR SUBJECT OWNER TO ANY DISCIPLINARY
PROCEEDINGS BY ANY GAMING AUTHORITIES OR CONSTITUTE A VIOLATION OF APPLICABLE
LAWS, THEN OWNER MAY TERMINATE THIS AGREEMENT IMMEDIATELY UPON WRITTEN NOTICE TO
OPERATOR.  FOR PURPOSES OF THIS AGREEMENT, (A) THE “GAMING AUTHORITIES” SHALL BE
DEFINED AS THOSE NATIONAL, STATE, LOCAL AND OTHER GOVERNMENTAL, REGULATORY AND
ADMINISTRATIVE AUTHORITIES, AGENCIES, BOARDS AND OFFICIALS RESPONSIBLE FOR OR
INVOLVED IN THE REGULATION OF GAMING OR GAMING ACTIVITIES IN ANY APPLICABLE
JURISDICTION AND, WITHIN THE STATE OF NEVADA, SPECIFICALLY, THE NEVADA GAMING
COMMISSION, THE NEVADA STATE GAMING CONTROL BOARD, AND THE CLARK COUNTY LIQUOR
AND GAMING LICENSING BOARD; AND (B) “GAMING LAWS” SHALL BE DEFINED AS ALL LAWS
PURSUANT TO WHICH ANY GAMING AUTHORITY POSSESSES REGULATORY, LICENSING OR PERMIT
AUTHORITY OVER GAMING WITHIN ANY APPLICABLE JURISDICTION AND, WITHIN THE STATE
OF NEVADA, SPECIFICALLY, THE NEVADA GAMING CONTROL ACT, AS CODIFIED IN THE
NEVADA REVISED STATUTES CHAPTER 463, AND THE REGULATIONS OF THE NEVADA GAMING
COMMISSION PROMULGATED THEREUNDER, AND THE CLARK COUNTY CODE.


 


9.03        TERMINATION WITHOUT CAUSE.  OWNER SHALL HAVE THE RIGHT TO TERMINATE
THIS AGREEMENT AT ANY TIME AND FOR ANY REASON OR NO REASON UPON 30 DAYS PRIOR
WRITTEN NOTICE TO OPERATOR, WITHOUT ANY LIABILITY WHATSOEVER, EXCEPT (A) ANY
BASE FEE, INCENTIVE FEE AND REIMBURSEMENT DUE UNDER SECTION 3.02, THROUGH THE
EFFECTIVE DATE OF THE TERMINATION AND THE TERMINATION FEE AS PROVIDED FOR AND
COMPUTED IN SECTION 9.05.


 


9.04        RECIPROCAL TERMINATION PURSUANT TO GOVERNMENT ACT. UPON OCCURRENCE
OF ANY OF THE FOLLOWING, EACH PARTY SHALL HAVE THE RIGHT, UPON 30) DAYS PRIOR
WRITTEN NOTICE TO THE OTHER PARTY, TO TERMINATE THIS AGREEMENT WITHOUT ANY
LIABILITY, ASIDE FROM PAYMENT OF ANY BASE FEE, INCENTIVE FEE AND REIMBURSEMENTS
THEN DUE TO OPERATOR THROUGH THE EFFECTIVE DATE OF TERMINATION:


 


(A)           AS A RESULT OF ANY JUDICIAL, LEGISLATIVE, REGULATORY OR
ADMINISTRATIVE CHANGE OR DETERMINATION, WHICH MAKES THE PERFORMANCE BY EITHER
OWNER OR OPERATOR OF ANY MATERIAL


 


A-13

--------------------------------------------------------------------------------



 


TERM, COVENANT, CONDITION OR PROVISION OF THIS AGREEMENT A VIOLATION OF ANY
STATUTE, RULE, COURT ORDER OR REGULATION; OR


 


(B)           IF THE STATE OF NEVADA TERMINATES GAMING IN NEVADA, OR OTHERWISE
ORDERS THE HOTEL CLOSED WITHOUT DEFAULT OF OWNER OR OPERATOR, OR TAXES OR
REGULATIONS APPLICABLE TO THE HOTEL CHANGE SUCH THAT IT BECOMES MATERIALLY
UNECONOMIC, IN EITHER PARTY’S DISCRETION, TO OPERATE THE HOTEL.


 


9.05        OPERATOR’S LIQUIDATED DAMAGES UPON TERMINATION UNDER SECTION 9.03. 
IF OWNER TERMINATES THIS AGREEMENT PURSUANT TO SECTION 9.03, OR IN THE EVENT OF
A SALE OF THE HOTEL OR CHANGE OF CONTROL OF OWNER AS SET FORTH IN SECTION 10.01,
AND ONLY IN SUCH EVENTS, THEN OWNER SHALL PAY TO OPERATOR AS LIQUIDATED DAMAGES
AND NOT AS A PENALTY, AND OPERATOR SHALL ACCEPT FROM OWNER THE APPLICABLE AMOUNT
AS FOLLOWS (“TERMINATION FEE”):


 

The Termination Fee shall be an amount equal to (i) all amounts due Operator for
Services rendered under this Agreement for periods prior to the effective date
of termination plus (ii) a sum equal to the “Base Amount”.  “Base Amount” shall
mean the aggregate amount paid or payable to Operator for Services rendered
under this Agreement during the twelve (12) months immediately preceding the
date of termination, or an annualized amount if there are fewer than twelve (12)
months in such period.

 

The parties hereby expressly agree that the sums set forth in this provision are
to serve as a liquidated damages representing a reasonable estimation of the
loss to the Operator of the benefit of Operator’s bargain and not a penalty. 
Upon payment of the Termination Fee, both Operator and Owner shall execute and
deliver a standard form of mutual general release of claims.

 


9.06        ACTIONS TO BE TAKEN UPON TERMINATION.  UPON TERMINATION OF THIS
AGREEMENT AND PAYMENT OF ANY BASE FEE, INCENTIVE FEE, TERMINATION FEE AND
REIMBURSEMENTS DUE UNDER SECTION 3.02, IN ADDITION TO ALL OTHER PROVISIONS OF
THIS AGREEMENT, THE FOLLOWING WILL APPLY:


 


(A)           OPERATOR SHALL PEACEFULLY VACATE AND SURRENDER THE HOTEL TO OWNER.


 


(B)           OPERATOR SHALL DELIVER, ASSIGN AND TRANSFER TO OWNER OR OWNER’S
DESIGNEE: (I) ALL BOOKS AND RECORDS OF THE HOTEL IN THE POSSESSION OF OPERATOR,
AND OWNER SHALL BE ENTITLED TO CONDUCT A FINAL AUDIT OF ANY BASE FEES, INCENTIVE
FEES AND REIMBURSEMENTS DUE UNDER SECTION 3.02; AND (II) ANY OTHER PROPERTY OF
OWNER, AND ALL COPIES THEREOF, POSSESSED BY OPERATOR.


 


(C)           OPERATOR SHALL RELEASE AND TRANSFER TO OWNER ANY OF OWNER’S FUNDS
HELD OR CONTROLLED BY OPERATOR.


 


(D)           OPERATOR SHALL COOPERATE WITH OWNER AND MAKE ITSELF AVAILABLE TO
CONSULT WITH AND ADVISE OWNER REGARDING THE OPERATION OF THE HOTEL FOR A PERIOD
OF UP TO 30 DAYS FOLLOWING TERMINATION.


 


(E)           OPERATOR SHALL NOT DIRECTLY OR INDIRECTLY HOLD ITSELF OR THE HOTEL
OUT TO THE PUBLIC AS BEING OR REMAINING (OR OTHERWISE ASSOCIATED) WITH OWNER.


 


A-14

--------------------------------------------------------------------------------



 


ARTICLE TEN




SUCCESSORS AND ASSIGNS


 


10.01      PERMITTED ASSIGNMENTS.  SUBJECT TO THE APPROVAL OF THE GAMING
AUTHORITIES, NEITHER OWNER’S NOR OPERATOR’S CONSENT SHALL BE REQUIRED FOR EITHER
PARTY TO ASSIGN THIS AGREEMENT OR ITS RIGHTS AND INTEREST IN THE OPERATION OF
THE HOTEL TO ANY ENTITY IN WHICH THE ASSIGNING PARTY MAINTAINS A MAJORITY AND
CONTROLLING INTEREST, AND SUCH ASSIGNMENT SHALL SERVE TO FULLY RELIEVE AND
DISCHARGE THE ASSIGNING PARTY FROM ANY FURTHER DUTIES OR OBLIGATIONS PURSUANT TO
THIS AGREEMENT.  EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, NEITHER OPERATOR
NOR OWNER MAY  ASSIGN THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY.  IT IS UNDERSTOOD AND AGREED THAT ANY CONSENT GRANTED TO ANY SUCH
ASSIGNMENT SHALL NOT BE DEEMED A WAIVER OF THE COVENANT HEREIN CONTAINED AGAINST
ASSIGNMENT IN ANY SUBSEQUENT CASE.  IN THE EVENT OF A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE HOTEL OR A CHANGE IN CONTROL OF OWNER,
OWNER MAY TERMINATE THIS AGREEMENT, PROVIDED THAT OWNER PAYS OPERATOR ANY BASE
FEE, INCENTIVE FEE, AND REIMBURSEMENTS DUE UNDER SECTION 3.02 THROUGH THE
EFFECTIVE DATE OF TERMINATION, AND THE TERMINATION FEE AS PROVIDED FOR AND
COMPUTED IN SECTION 9.05.


 


10.02      ASSIGNS BOUND.  SUBJECT TO THE PROVISIONS OF THIS AGREEMENT REGARDING
AND/OR RESTRICTING SALE OR ASSIGNMENTS, THE TERMS, PROVISIONS, COVENANTS,
UNDERTAKINGS, AGREEMENTS, OBLIGATIONS AND CONDITIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE SUCCESSORS IN INTEREST AND
THE ASSIGNS OF THE PARTIES HERETO WITH THE SAME EFFECT AS IF MENTIONED IN EACH
INSTANCE WHERE THE PARTY HERETO IS NAMED OR REFERRED TO, EXCEPT THAT NO
ASSIGNMENT, TRANSFER PLEDGE, MORTGAGE, LEASE OR SUBLEASE BY OR THROUGH OPERATOR
OR BY OR THROUGH OWNER, AS THE CASE MAY BE, IN VIOLATION OF THE PROVISION OF
THIS AGREEMENT SHALL VEST ANY RIGHTS IN THE ASSIGNEE, TRANSFEREE, MORTGAGEE,
PLEDGEE, LESSEE, SUBLESSEE OR OCCUPANT.


 


ARTICLE ELEVEN




GENERAL PROVISIONS


 


11.01      OTHER BUSINESS.  SUBJECT TO ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, IT IS FURTHER EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT EITHER PARTY MAY ENGAGE IN ANY OTHER BUSINESS OR INVESTMENT, INCLUDING THE
OWNERSHIP OF OR INVESTMENT IN REAL ESTATE AND THE CONSTRUCTION AND/OR SALES OF
COMMERCIAL PROJECTS, AND THAT THE OTHER PARTY HERETO SHALL HAVE NO RIGHTS IN AND
TO ANY SUCH BUSINESS OR INVESTMENT OR THE INCOME OR PROFIT DERIVED THEREFROM.


 


11.02      NOTICES.  UNLESS OTHERWISE PROVIDED FOR HEREIN, ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND BE EITHER
HAND-DELIVERED OR MAILED, CERTIFIED MAIL, RETURN RECEIPT REQUESTED, SENT BY
FACSIMILE, EMAIL OR SENT VIA COMMERCIAL COURIER, ADDRESSED TO:


 

To Operator:

 

TRILLIANT MANAGEMENT, LP
Attn: Timothy A.R. Duncanson
C/O Onex Corporation
161 Bay Street, 49th Floor
P.O. Box 700

 

A-15

--------------------------------------------------------------------------------


 

 

 

Toronto, ON M5J 2S1
Facsimile: (416) 362-5765
Email: tduncanson@onex.com

 

 

 

To Owner:

 

TROPICANA LAS VEGAS, INC.
Attn: Joanne Beckett, Esq.
3801 Las Vegas Boulevard, South
Las Vegas, Nevada 891019
Facsimile: (702) 739-2703
Email: Jbeckett@tropicanalv.com

 

Except as otherwise provided in this section, all notices shall be deemed
delivered as of the date actually delivered. All notices mailed shall be deemed
delivered as of three (3) business days after the date postmarked.  All notices
telecopied shall be deemed delivered as of the business day immediately
following the date receipt of the telecopy is confirmed. All notices sent via
email shall be deemed delivered as of the business day immediately following the
date receipt of the email is confirmed.  All notices sent via commercial courier
shall be deemed delivered as of the business day immediately following the date
the notice is entrusted to the commercial courier service with directions for
service within one (1) day. Any changes in any of the addresses listed herein
shall be made by notice as provided in this Section 11.02.

 


11.03      ATTORNEYS’ FEES.  IF ANY SUIT, ACTION, ARBITRATION OR OTHER
PROCEEDING (HEREINAFTER “PROCEEDING(S)”) IS INSTITUTED IN CONNECTION WITH ANY
CONTROVERSY ARISING OUT OF THIS AGREEMENT, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER, FROM THE LOSING OR DEFAULTING PARTY ALL REASONABLE FEES,
COSTS AND EXPENSES (INCLUDING THE REASONABLE FEES AND EXPENSES OF ATTORNEYS AND
WITNESSES) INCURRED IN CONNECTION WITH THE PROSECUTION OR DEFENSE OF SUCH
PROCEEDING, WHETHER OR NOT THE PROCEEDING IS PROSECUTED TO A FINAL JUDGMENT OR
DETERMINATION; PROVIDED, HOWEVER, IF THERE IS NO CLEAR PREVAILING PARTY, SUCH
FEES, COSTS AND EXPENSES SHALL BE BORNE AS DETERMINED BY THE FACT FINDER.


 


11.04      INTERPRETATION.  TITLES OR CAPTIONS IN THIS AGREEMENT ARE INCLUDED
ONLY AS A MATTER OF CONVENIENCE AND REFERENCE, AND ARE IN NO WAY INTENDED TO
DEFINE, LIMIT, EXTEND OR DESCRIBE THE SCOPE OF THIS AGREEMENT. REFERENCE TO
ARTICLES, SECTIONS, PARAGRAPHS AND CLAUSES IN THIS AGREEMENT SHALL BE DEEMED TO
BE REFERENCES TO THE ARTICLES, SECTIONS, PARAGRAPHS AND CLAUSES OF THIS
AGREEMENT UNLESS OTHERWISE EXPLICITLY INDICATED. ALL REFERENCES TO THE SINGULAR
SHALL INCLUDE THE PLURAL, AS THE CONTEXT MAY REQUIRE, AND ALL REFERENCES TO
GENDER SHALL, AS APPROPRIATE, INCLUDE OTHER GENDERS.


 


11.05      AMENDMENTS AND WAIVERS.  NO AMENDMENT, MODIFICATION OR WAIVER OF OR
TO THIS AGREEMENT SHALL BE EFFECTIVE UNLESS THE SAME IS IN WRITING AND EXECUTED
BY BOTH PARTIES.  A WAIVER BY A PARTY OF ANY OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT SHALL NOT CONSTITUTE A SUBSEQUENT WAIVER OF ANY OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT.


 


11.06      GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF


 


A-16

--------------------------------------------------------------------------------



 


LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEVADA OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEVADA.


 


11.07      COOPERATION.  SHOULD ANY CLAIM, DEMAND, ACTION OR OTHER LEGAL
PROCEEDING ARISING OUT OF MATTERS COVERED BY THIS AGREEMENT BE MADE OR
INSTITUTED BY ANY THIRD PARTY AGAINST A PARTY TO THIS AGREEMENT, THE OTHER PARTY
TO THIS AGREEMENT SHALL FURNISH SUCH INFORMATION AND REASONABLE ASSISTANCE IN
DEFENDING SUCH PROCEEDING AS MAY BE REQUESTED BY THE PARTY AGAINST WHOM SUCH
PROCEEDING IS BROUGHT.


 


11.08      WAIVER OF RIGHTS.  THE FAILURE OF OWNER OR OPERATOR TO SEEK REDRESS
FOR VIOLATIONS, OR TO INSIST UPON THE STRICT PERFORMANCE OF ANY COVENANT,
AGREEMENT, PROVISION OR CONDITION OF THIS AGREEMENT, SHALL NOT CONSTITUTE A
WAIVER OF THE TERMS OF SUCH COVENANT, AGREEMENT, PROVISION OR CONDITION AT ANY
SUBSEQUENT TIME, OR OF THE TERMS OF ANY OTHER COVENANT, AGREEMENT, PROVISION OR
CONDITION CONTAINED IN THIS AGREEMENT.


 


11.09      NO RECOURSE.  THE PARTIES AGREE THAT THERE SHALL BE NO RECOURSE
AGAINST ANY SHAREHOLDER, MEMBER OR PARTNER, AS THE CASE MAY BE, OF OWNER OR
OPERATOR FOR ANY PAYMENTS DUE, OR THE ENFORCEMENT OF ANY OBLIGATIONS UNDER THIS
AGREEMENT, AS APPLICABLE; EACH PARTY’S LIABILITY UNDER THIS AGREEMENT SHALL BE
LIMITED TO THE AMOUNT WHICH CAN BE RECOVERED FROM SUCH PARTY’S ASSETS.


 

11.10      Severability.  If any provision of this Agreement or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, and if the invalidity or unenforceability of such provision would not
deprive either party of a material benefit under this Agreement, then the
remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

 

11.11      No Third Party Beneficiary.  Except for Section 11.14, this Agreement
is made solely and specifically between and for the benefit of the parties
hereto, and their respective successors and assigns subject to the express
provisions hereof relating to successors and assigns, and no other person
whatsoever shall have any rights, interest, or claims hereunder or be entitled
to any benefits under or on account of this Agreement as a third party
beneficiary or otherwise.

 

11.12      Force Majeure.  The parties to this Agreement shall not be held
liable or be deemed to be in default or breach of this Agreement if the
performance of any obligation under this Agreement is materially hindered or
prevented by strike, boycott, lockout or other labor trouble; and storm, fire,
earthquake or Act of God; any riot, civil disturbance, or any act of war; the
material shortage, unavailability or disruption in the supply of labor,
materials, fuels or the material disruption of postal, electrical, telephone or
other utility service; any present or future governmental law, ordinance, order
rule or regulation; or any other cause or contingency beyond the respective
parties’ control, but only during such time as such party is unable due to a
specified reason herein to perform its obligations hereunder.

 

11.13      Integration.  This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersedes and takes the place of any

 

A-17

--------------------------------------------------------------------------------


 

and all previous agreements entered into between the parties hereto relating to
the subject matter of this Agreement.

 

11.14      Counterparts.  This Agreement may be executed in several counterparts
and all so executed shall constitute one agreement, binding on all of the
parties hereto. In the event the parties hereto utilize “facsimile” transmitted
executed documents or counterpart, such parties agree to accept and rely upon
such documents as if they bore original signatures.

 

11.15      No recording by Operator.  In no event shall this Agreement and/or
any memorandum of this Agreement be recorded by Operator against the Hotel, and
any memorandum or agreement that is recorded shall have no effect.  Owner or any
mortgagee of Owner (that shall be a third party beneficiary of this provision)
shall have the right to introduce this paragraph of this Agreement as evidence
in connection with the filing of any termination of any memorandum or agreement
that is filed in contravention of this Agreement.

 

11.16      Dispute Resolution.  Any and all claims, disputes or controversies
arising between the parties hereto regarding any of the terms of this Agreement
or the breach thereof shall first be discussed between Owner and Operator in the
expectation of amicable resolution. In the event such efforts fail to bring
about an amicable resolution, then, on the written demand of either of the
parties hereto, shall be submitted to and be determined by binding and final
arbitration held in Las Vegas, Nevada, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association by one or more
arbitrators appointed in accordance with such rules. This agreement to arbitrate
shall be specifically enforceable in any court of competent jurisdiction. Any
decision by the arbitrator or arbitration panel, as the case may be, shall be
final and binding and shall be subject to review only upon a showing of fraud on
the part of the arbitrator(s).

 

11.17      Disclosure and Cooperation.  Each party hereto acknowledges that, as
a result of the possibility of each becoming licensed or qualified as a licensed
casino operator in various jurisdictions, each will be required to conduct
appropriate due diligence inquiries concerning any material transaction in which
it engages and that the transactions envisioned by this Agreement fall within
the class of transactions which require that each conduct such due diligence
inquiries regarding the other. Based on the foregoing, each party agrees that,
upon one party’s request (the “requesting party”), the other party (the
“responding party”) shall make such disclosures as are necessary or desirable
for the requesting party to conduct such inquiries of the responding party as
the requesting party deems appropriate to conduct the required due diligence
inquiries.

 

11.18      Gaming Matters.  The parties hereto acknowledge that the obligations
of Operator and Owner hereunder are subject to and contingent upon receipt of
all necessary Gaming Approvals,  To that end, the parties hereto agree to
promptly to cooperate with each other in obtaining all necessary Gaming
Approvals.

 

[Signature page follows]

 

A-18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

 

TROPICANA LAS VEGAS, INC.,
a Nevada corporation

 

 

 

By:

/s/ Joanne Beckett

 

Name:

Joanne Beckett, Esq.

 

Title:

Secretary

 

 

 

 

 

TRILLIANT MANAGEMENT, L.P.,
a Delaware limited partnership

 

 

 

 

 

By:

Trilliant Gaming Nevada, Inc., its General Partner

 

By:

/s/ Timothy A.R. Duncanson

 

Name:

Timothy A.R. Duncanson

 

Title:

Vice President

 

A-19

--------------------------------------------------------------------------------